Title: Thomas Jefferson to Thomas Fillebrown, 7 December 1818
From: Jefferson, Thomas
To: Fillebrown, Thomas


          
            Monticello
Dec. 7. 18.
          
          Th: Jefferson returns to mr Fillebrown the pamphlet he has been so kind as to send him with thanks for it’s communication. he trusts that the drastic medecines which have been administered to the unfortunate subjects of this work will have cured them of their past complaints and prevent a return of them. he considers the whole effect of the Hartford Convention as having been very salutary. he salutes mr Fillebrown with respect.
        